1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   ALFONSO CEJA,                          No.   2:19-CV-1260 WBS AC
13                  Plaintiff,

14        v.                                ORDER RE: MOTION TO DISMISS
15   OLD DOMINION FREIGHT LINE, a
     California Corporation, and Does
16   1 through 100, inclusive,

17                  Defendant.

18

19                               ----oo0oo----

20             Plaintiff Alfonso Ceja was formerly employed by Old

21   Dominion Freight Line as a truck driver.      He brings this action

22   asserting the following state law claims: (1) failure to furnish

23   wage statements as required by law; (2) failure to produce

24   plaintiff’s employee file; (3) failure to produce wage records;

25   (4) wrongful termination in violation of public policy; (5)

26   failure to pay plaintiff accrued wages and other compensation

27   within 72 hours of plaintiff’s resignation; and (6) unfair

28   competition.    (See Complaint (Docket No. 1-1).)     Presently before
                                        1
1    the court is defendant’s Motion to Dismiss plaintiff’s fourth

2    cause of action, wrongful termination in violation of public

3    policy.    (Docket No. 4.)

4               Plaintiff has filed a statement of non-opposition

5    (Docket No. 5) to defendant’s motion.    See E.D. Cal. L.R. 230(c).

6    Having read defendant’s brief and in light of the absence of any

7    opposition to the pending motion, the court will grant the motion

8    and, pursuant to Local Rule 230(g), vacate the hearing set for

9    August 12, 2019.    Accordingly, the complaint’s fourth cause of

10   action for wrongful termination in violation of public policy is

11   DISMISSED with prejudice.

12              IT IS SO ORDERED.

13   Dated:    August 6, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
